DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on 8/24/22 and the amendment of claims has been entered.  No claims were amended, canceled or added. 

					Status of the Claims

	Claims 1, 3-4, 7, 9, 16-22 and 37-41 are pending.

	Claims 1, 3-4, 7, 9, 16-22 and 37-41 are allowed as set forth in the Notice of Allowance mailed 5/25/22. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-4, 7, 9, 16-22 and 37-41 are allowed. SEQ ID NO: 1-3 are free of the art. There was no art found that teaches or suggests the claimed sequences for treating, inhibiting or reducing the severity of fibrosis. The closest prior art is Borthwick et al. (Biochim Biophys Acta. 2013 July, 1832(7);1049-1060, cited on IDS submitted 8/24/22). Borthwick teaches that cytokines play a vital role in the acute and chronic inflammatory responses that drive fibrosis in injured tissues (Abstract). Borthwick et al. teach IL-4 and IL-13 can drive differentiation of resident fibroblasts in a range of tissues (p. 5, Th2 cytokines of fibrosis para.). Borthwick et al. teach that IL-4 and IL-14 are effector cytokines of fibrosis in several experimental models (p. 5, Th2 cytokines of fibrosis para.). However, Borthwick et al. does not teach or suggest the method for treating, inhibiting or reducing the severity of fibrosis by administering SEQ ID NO: 1, 2 or 3. Borthwick et al. does state that modulating IL-13 signaling pathway may be a viable therapeutic target in fibrosis, however there is no teaching or suggesting of an IL-4/IL-13 inhibitor as a way of modulating the pathway. 
The claims are enabled for treating, inhibiting or reducing the severity of fibrosis. Jakubzick et al. (“Augmented pulmonary IL-4 and IL-13 receptor subunit expression in idiopathic interstitial pneumonia”, J Clin Pathol. 2004 May; 57(5):477-486, cited in the previous office action) teach increased expression of receptors that respond to IL-4 and IL-13, and the implications of this increased receptor expression facilitated increased tissue responsiveness to the presence of both cytokines. Jakubzick et al. teach that it is conceivable that new drugs directed towards receptors that bind IL-4 and IL-13 may have therapeutic effects in fibrosis (last para.). Importantly, the specification shows that the CSRM53567 (SEQ ID NO: 1) treated group has decreased fibrosis (Examples 1-3, 7). One or ordinary skill in the art can extrapolate the data from SEQ ID NO: 1 to include SEQ ID NO: 2 and 3 since SEQ ID NO: 2 and 3 include SEQ ID NO: 1 (SEQ ID NO: 2 and 3 have one amino acid added to the C-terminus of SEQ ID NO: 1). The claims are also enabled for treatment of breast cancer. Fig. 8a discloses a reduction in tumor volume with CSRM53567 (SEQ ID NO: 1) in combination with radiation therapy in a model of breast cancer (Example 9). For the reasons presented above, the claims are novel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3-4, 7, 9, 16-22 and 37-41 are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA L MARTINEZ/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Primary Examiner, Art Unit 1654